              Case 1:20-cv-02761-AT Document 43-1 Filed 10/02/20 Page 1 of 2




                                                                                       June 9, 2020

Stephanie Krent
Knight First Amendment Institute
475 Riverside Drive, Suite 302
New York, New York 10115
Stephanie.Krent@KnightColumbia.org

Dear Ms. Krent:

This letter is our first interim response to your Centers for Disease Control and Prevention and Agency for
Toxic Substances and Disease Registry (CDC/ATSDR) Freedom of Information Act (FOIA) request of
March 19, 2020, assigned #20-00979-FOIA, for:

   1. Any records relating to policies or procedures governing public communications by CDC employees
      or contractors about the coronavirus;
   2. Any records relating to policies or procedures for the coordination of communications strategy between
      the CDC (or its employees) and the Coronavirus Task Force led by Vice President Pence;
   3. Emails sent by CDC Public Affairs Officer Jeffrey Lancashire on or around August 31, 2017, that
      contain instructions for employees regarding communications with members of the news media or the
      public;
   4. The CDC’s policies on employee communications with news media and the public in effect from
      January 2017 to present; and
   5. Any directives or guidance related to the policies on employee communications with news media and
      the public in effect from January 2017 to the present.

We located 35 pages of responsive records (15 pages released in full or in part; 20 pages withheld in full).
These documents respond to Items 1 and 2 of your request. After a careful review of these pages, some
information was withheld from release pursuant to 5 U.S.C. §552(b)(5) and (b)(6).

Exemption 5 protects inter-agency or intra-agency memorandums or letters which would not be available by
law to a party other than an agency in litigation with the agency. Exemption 5 therefore incorporates the
privileges that protect materials from discovery in litigation, including the deliberative process, attorney
work-product, and attorney-client privileges. Information withheld under this exemption was protected under
the deliberative process privilege. The deliberative process privilege protects the decision-making process of
government agencies. The deliberative process privilege protects materials that are both predecisional and
deliberative. The materials that have been withheld under the deliberative process privilege of Exemption 5
are both predecisional and deliberative, and do not contain or represent formal or informal agency policies or
decisions. Examples of information withheld include the internal discussions and the draft document
regarding the “draft CDC Communication and Media Strategy for the Coronavirus Disease 2019 Response”.
Information has also been withheld under the Presidential Communications Privilege.

Exemption 6 protects information in personnel and medical files and similar files when disclosure would
constitute a clearly unwarranted invasion of personal privacy. The information that has been withheld under
Exemption 6 consists of personal information, such as names and email addresses of White House staff. We
have determined that the individuals to whom this information pertains have a substantial privacy interest in
withholding it. No pages were withheld in full pursuant to this exemption.
             Case 1:20-cv-02761-AT Document 43-1 Filed 10/02/20 Page 2 of 2

Page 2 – Stephanie Krent


                                      Sincerely,




                                      Roger Andoh
                                      CDC/ATSDR FOIA Officer
                                      Office of the Chief Operating Officer
                                      Phone: (770) 488-6399
                                      Fax: (404) 235-1852

Enclosures

20-00979-FOIA
